Title: From George Washington to Brigadier General Anthony Wayne, 15 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir,
          Head Quarters West Point Octor 15th 1779
        
        I received last night your favor of the 14th and am glad to find you have got so good and secure a position.
        The Carolina Troops have returned and Major Murfree will resume his command in the Infantry. This circumstance makes it unnecessary for Lt Colo. Vose or any other Field Officer to be sent down.
        I will give orders for the Artificers and Tools you mention—& for a conductor and Ammunition Waggon. I have received no farther advices as yet of Count D’Estaing or with respect to his Southern operations, and am anxiously waiting for them. I am Dr Sr With great regard & esteem Yr Most Obet servt
        
          Go: Washington
        
      